In an action to recover damages for wrongful death, plaintiff appeals from a judgment of the Supreme Court, Orange County, entered February 5, 1973, in favor of defendant upon the trial court’s dismissal of the complaint at the end of the entire case upon a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal presented no questions of fact. The evidence at the trial presented questions of fact for determination by the jury. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.